REGENICIN, INC. 10 High Court Little Falls, NJ 07424 April 11, 2011 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington D.C., 20549 Attention:Dale Welcome Re:Regenicin, Inc. Form 10-K for the Fiscal Year Ended September 30, 2010 Form 10-Q for the Fiscal Quarter Ended December 31, 2010 File No.: 333-146834 Dear Mr. Welcome: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated March 23, 2011 John Cash, Accounting Branch Chief of the Commission’s Division of Corporation Finance, this correspondence shall serve as acknowledgment by the Company of the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company many not assert staff comments and the declaration of the effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Regenicin, Inc. By:/s/ Randall McCoy Randall McCoy Chief Executive Officer
